DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 04/19/2022 the following occurred: Claims 1-15 and 17-20 were amended; and Claim 16 was canceled. Claims 1-15 and 17-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-15 and 17-20 are drawn to methods and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites subdividing a facility into a plurality of compartments, wherein each compartment defines a portion of the facility; assigning and storing in a database a risk assessment score to each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection; and wherein each inspection point indicates a requirement of an element of performance (EP); calculating a sum of all risk assessment scores associated with failed inspection points within a particular compartment; and issuing an Interim Life Safety Measure (ILSM) when the sum is greater than a predetermined threshold value for the compartment; wherein the ILSM is a health and safety measure to protect individuals at the facility; and.
Independent claim 8 recites recording a plurality of compartments for a facility, wherein each compartment defines a portion of the facility; storing in a database a risk assessment score for each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection, and wherein each inspection point indicates a requirement of an element of performance (EP); calculating a sum of all risk assessment scores associated with failed inspection points within a particular compartment; and issuing an Interim Life Safety Measure (ILSM) from a predefined ILSM database when the sum is greater than a predetermined threshold value for the compartment, wherein the ILSM is a health and safety measure to protect individuals at the facility; and.
Independent claim 15 recites a compartment database that stores a plurality of compartments for a facility, wherein each compartment defines a portion of the facility; a risk assessment database that stores a risk assessment score for each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection, and wherein each inspection point indicates a requirement of an element of performance (EP); a risk assessment module that calculates a sum of all risk assessment scores associated with failed inspection points within a particular compartment; and an ILSM module that issues an Interim Life Safety Measure (ILSM) from a predefined ILSM database when the sum is greater than a predetermined threshold value for the compartment, wherein the ILSM is a health and safety measure to protect individuals at the facility; and wherein when a user has completed the issued ILSM for the impacted EP at the facility an ILSM completed document is recorded.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that “there is a need for a system that ensures the ILSM requirements for a safe environment for all a hospital's occupants are completed, while ensuring and validating that the required activities are done on time. In addition, the system should ensure a complete documentation audit trail is maintained and all responsible parties are notified, thus providing hospitals with the ability to assure ongoing compliance and reduce cost by replacing their current existing costly manual inspections” (see: specification paragraph 9), and that the “reason for determining and activating the specific ILSM is to protect the safety of patients, visitors, and those who work in the hospital” (see: specification paragraph 8), where an ILSM is “for the protection, safety and health of patients, in order to alleviate hazards” (see: specification paragraph 7). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address a problem where “hospitals and healthcare facilities lack the ability to conduct risk analysis at the time of the deficiency's discovery, putting pressure on management to conduct risk analysis within a specific mandatory time frame, which may be missed. In addition, incorporating and monitoring multiple Interim Life Safety Measures (ILSM) requirements, which are health and safety measures that were put in place to protect the safety of patients, visitors, and staff who work in hospitals and other healthcare facilities, may not happen on time.” (see: specification paragraph 6). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “a computer readable medium” and “system” are additional elements that are recited at a high level of generality (e.g., the “computer readable medium” performs the functions of the invention through no more than a statement that it is configured by “computer instructions”) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “system” language is incidental to the configured functions of the invention). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
Similarly, the claims recite the additional elements of “completing an issued ILSM at the facility to remedy the impacted EP” (claim 1 and 8), are considered an insignificant post-solution activity concerning an insignificant application, and the addition of insignificant extra-solution activity does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed to extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion at Fig. 1 and: 
Paragraph 1, where “This invention relates generally to health care facility risk assessment, and more specifically, to an enterprise mobile, cloud based health care compliance and risk assessment systems and methods.”
Paragraph 13, where “A computer program embodied on a computer readable medium for providing ongoing health facility risk assessment is disclosed in a further embodiment of the present invention...”
Paragraph 24, where “FIG. 1 is a block diagram showing an enterprise mobile, cloud based compliance and risk assessment system 100 to increase hospital facility management compliance and to improve management and maintenance of healthcare facilities, in accordance with an embodiment of the present invention. Embodiments of the present invention integrate with multiple sources of existing data to determine where the facility is in terms of compliance, what needs to be done, and provide the facility a schedule of what needs to be completed. To perform these functions, the compliance system 100 is initially set up to operate in a specific environment as discussed below.”
Paragraph 26, where “Mandated standards include a plurality of elements of performance (EPs) to indicate what needs to be completed to satisfy the standard. An example EP could be "the fire doors need to be inspected once per year." Embodiments of the present invention look not only at what frequency an asset should be inspected, but also how the inspection should be done (what should be the inspection points). Each inspection point indicates a requirement of the respective EP. For example, an inspection point can be an asset inspection, a document, or an action to be taken. More specifically, an inspection point is any requirement relating to: assets, machinery, instruments and other facility optional equipment, facility condition inspections, construction status and/or inspections relating to having valid current supporting document, as they relate to environmental care, life safety, and emergency management.”
Paragraph 28, where “Embodiments of the present invention can be realized using an enterprise mobility system, wherein users utilize mobile assets, such as tablets and smart phones, to interact with the data and computer programs provided via the embodiments of the present invention. In general, the enterprise mobility nature of the embodiments of the present invention allow for increased productivity and decreased expenses for the facility.”
Paragraph 29, where “In addition, embodiments of the present invention can be realized via Internet-based computing delivered to the facility's computers and devices through the Internet, often referred to as cloud based computing. This allows embodiments to be accessed and shared as virtual resources in a secure and scalable manner, which further supports enterprise mobility as described above. In some aspects, embodiments of the present invention can be accessed and delivered via the Internet, instead of a local hard drive. In this manner, the related infrastructure of the compliance system 100 can be maintained by a provider, instead of the health facility itself.”
Paragraph 38, where “In operation 218, a determination is made as to whether the work orders are completed. If the work orders are not completed, the method 200 loops to another operation 218 as it continues to monitor the work orders. If the work orders are completed the method 200 continues to operation 220, where the documents are completed and the inspection is reinitiated.”
Paragraph 49, where “Embodiments of the present invention then generate an ILSM based on the selected ILSM actions, in operation 504. The ILSM is a list of selected ILSM actions that are to performed. As noted above, ILSMs are health and safety measures put in place to protect the safety of patients, visitors, and staff who work in the hospital. ILSMs can, for example, take the form of exit signs and pathways to an egress point, fire protection systems including smoke detectors, fire suppression, fire extinguishers and fire alarm systems, smoke barriers, emergency evacuation plans, in addition to many other items that contribute to the wellbeing and safety of occupants in the hospital or healthcare facility. Construction or maintenance activities can have an impact on the life safety systems in the hospital, thus  requiring an Interim plan to address the deficiencies created by the work activity.”
Paragraph 50, where “When an ILSM is issued, ILSM actions, which are required steps, are selected from a pre-defined list and documented. For example, ILSM actions that may be suggested by ILSM engine might include for example: (a) Provides temporary but equivalent fire alarm and detection systems for use when a fire system is impaired. (b) Post signage identifying the location of alternative exits to everyone affected a picture of the posted signage can be taken and each of the item provide for the ability to take pictures and enter notes. ( c) Enforces storage, housekeeping, and debris-removal practices that reduce the building's flammable load ( d) Enforces storage, housekeeping, and debris-removal practices that reduce the building's flammable load ( e) debris removal(f) Uses temporary construction partitions that are smoke-tight, or made of noncombustible or limited-combustible material that will not contribute to the development or spread of fire. (g) when the hospital identifies Life Safety Code deficiencies that cannot be immediately the hospital either evacuates the building or (h) Initiates a fire watch and (i) Other pre-defined items”
Paragraph 51, where “…The ILSM engine also monitors the work order system for completion of all work orders underlying as ILSM incident. Once the work orders are completed, it allows for closing of that ILSM incident, as discussed subsequently.”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-7, 9-14, and 17-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

As per claims 1 and 8, the claims teach “completing an issued ILSM at the facility to remedy the impacted EP”, however, the specification as field does not teach active completion of the ILSM. Instead, the specification teaches monitoring for the completion of the ILSM, the active performance of which lies outside the scope of the originally filed disclosure. The written description supports this conclusion in Fig. 2 and paragraphs 38 and 51, for example, where “a determination is made as to whether the work orders are completed. If the work orders are not completed, the method 200 loops to another operation 218 as it continues to monitor the work orders. If the work orders are completed the method 200 continues to operation 220, where the documents are completed and the inspection is reinitiated”, and where the “ILSM engine also monitors the work order system for completion of all work orders underlying as ILSM incident. Once the work orders are completed, it allows for closing of that ILSM incident, as discussed subsequently.” Therefore, all the limitations at issue are considered new matter.

Claims 2-7 and 9-14 depend from and incorporate the specifically rejected claims above including limitations shown as being new matter; therefore, they are rejected here for similar reasons.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claims 1 and 8, the claims teach “completing an issued ILSM at the facility to remedy the impacted EP”; however, it is unclear as to the manner in which an invention that monitors for the completion of an issued ILSM also actively performs the ILSM. How does the invention perform the ILSM?

As per claim 15, the claim limitations “risk assessment module” and “ILSM module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Originally filed specification paragraph 15 (the only paragraph to invoke said limitations as claimed) merely uses the terms as claimed by stating that a “risk assessment module is included that calculates a sum of all risk assessment scores associated with failed inspection points within a particular compartment, and an ILSM module is included that issues an ILSM from a predefined ILSM database when the sum is greater than a predetermined threshold value for the compartment.” Therefore, it is unclear from paragraph 15 as to what structure, material, or acts for performing the entire claimed function correspond to the modules. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-7, 9-14, and 17-20 depend from and incorporate the specifically rejected claims above while failing to remedy the limitations shown as indefinite; therefore, they are rejected here for similar reasons. 

Response to Arguments
Applicant’s arguments from the response filed on 04/19/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) “Claims 2-20 stand rejected under 35 U.S.C 112 as being indefinite. The claims have been amended to obviate the rejections.”
The amendments addressed all rejection except for those regarding the “risk assessment module” and “ILSM module” and have been withdrawn and maintained accordingly. Additionally, further rejection was required under this heading in view of the amendments. 

In the remarks, Applicant argues in substance that (2) “The Office Action alleges that claims 1-20 are directed to abstract ideas, such as "certain methods of organizing human activity". Applicant respectfully disagrees. Current methods in the health care environment with costly manual inspections are no longer practical or feasible. As the specification points out, the healthcare environment has gotten far more complex from a regulatory and technology standpoint. The number of regulations and the complexity of regulations have drastically increased, along with the vastly increased documentation requirements, which amounts to a massive amount of data, to process and analyze for compliance. Previous manual inspections are therefore not possible when taking into account such vast amounts of data. See at least paragraph [0006] of the specification as filed.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The claims do not require “vast” amount of data, or any other subjectively large amount of data. For example, in claim 1, the claim requires “a risk assessment score to each inspection point”. Further, the amount of data operated upon is inconsequential if the tool performing the operating is a generic computing tool performing an otherwise abstract concept such as the claimed “calculating a sum…”. 
	The present claims cover certain methods of organizing human activity because they address a problem where “hospitals and healthcare facilities lack the ability to conduct risk analysis at the time of the deficiency's discovery, putting pressure on management to conduct risk analysis within a specific mandatory time frame, which may be missed. In addition, incorporating and monitoring multiple Interim Life Safety Measures (ILSM) requirements, which are health and safety measures that were put in place to protect the safety of patients, visitors, and staff who work in hospitals and other healthcare facilities, may not happen on time.” (see: specification paragraph 6). The specification states that “there is a need for a system that ensures the ILSM requirements for a safe environment for all a hospital's occupants are completed, while ensuring and validating that the required activities are done on time. In addition, the system should ensure a complete documentation audit trail is maintained and all responsible parties are notified, thus providing hospitals with the ability to assure ongoing compliance and reduce cost by replacing their current existing costly manual inspections” (see: specification paragraph 9), and that the “reason for determining and activating the specific ILSM is to protect the safety of patients, visitors, and those who work in the hospital” (see: specification paragraph 8), where an ILSM is “for the protection, safety and health of patients, in order to alleviate hazards” (see: specification paragraph 7). These are problems of fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people.

In the remarks, Applicant argues in substance that (3) “The step of completing an issued ILSM to remedy the impacted EP, is a clear practical application of the claimed method that goes beyond mere instructions to apply the alleged judicial exception using generic computer components. Here any alleged abstract idea is practically applied in a real-world setting (the facility) when in response to the issued ILSM, an Interim Life Safety Measure is completed to remedy the impacted EP caused by the failed inspection point. The completion of the ILSM at the facility to remedy the impacted EP is a practical implementation that requires an action be taken in a real-world setting to ensure the health and safety of individuals at the facility. Thus, Applicant submits that any alleged abstract idea is integrated into a practical application by independent claim 1 and the claims that depend therefrom. Independent claims 8 and 15 are similarly amended.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The claims have been amended to include limitations including the additional element of “completing an issued ILSM at the facility to remedy the impacted EP”, which considered an insignificant post-solution activity concerning an insignificant application, and the addition of insignificant extra-solution activity does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s). See: MPEP 2106.05(g). The amended additional elements are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: (paragraph 49): “The ILSM is a list of selected ILSM actions that are to performed. As noted above, ILSMs are health and safety measures put in place to protect the safety of patients, visitors, and staff who work in the hospital. ILSMs can, for example, take the form of exit signs and pathways to an egress point, fire protection systems including smoke detectors, fire suppression, fire extinguishers and fire alarm systems, smoke barriers, emergency evacuation plans, in addition to many other items that contribute to the wellbeing and safety of occupants in the hospital or healthcare facility.” The claims recite the additional elements directed to post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to an inventive concept or significantly more than the abstract idea(s).

In the remarks, Applicant argues in substance that (4) “Furthermore, Applicant submits that the claims recite "significantly more" than any alleged judicial exception. In particular, the claimed method transforms a failed inspection point at a real physical location in the facility that impacted the EP, into a completed or addressed issue when the ISLM is completed. Once the ISLM is completed, the issue that caused the failed inspection has been physically transformed at the facility, to ensure the health and safety of the individuals at the facility. Therefore, the claimed method transforms physical articles or states at the facility into a different state.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The amended limitation does indeed provide an additional element that applies to a real-world setting, but upon further analysis, as shown above, said additional element was found to be directed to extra-solution activity that is incidental to the performance of the recited abstract idea(s). An example provided in MPEP 2106.05(g) provides guidance: Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) is considered an insignificant application that amounts to extra-solution activity that can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The present disclosure is unconcerned with the actual performance of an ISLM - for example, the invention does not improve the activity of an ISLM concerning “exit signs and pathways to an egress point.” (paragraph 49). Instead, the invention is directed to providing ongoing health facility risk assessment, which as reflected in the specification, the “reason for determining and activating the specific ILSM is to protect the safety of patients, visitors, and those who work in the hospital” (see: specification paragraph 8).

In the remarks, Applicant argues in substance that (5) the 101 rejections should be withdrawn because the claims of the invention “goes beyond what is well understood, routine and conventional in the healthcare field. Currently in manual and other inspection systems, when an asset is inspected, the entire industry follows a process where there are check points that are marked as "Passed", "Failed" or "Not Applicable" and an inspection report is then created for eventual corrective actions. In contrast, the presently claimed method, uses a risk score assigned to certain checkpoints, because some of those checkpoints are more important and have more significant consequences (in case of failure) than others. The present method, instead of generating a simple "pass/fail/or not applicable", generates a risk score of what caused the failed inspection. The sum of the risks associated with the failed inspection points is then compared to a predetermined threshold value, that if exceed causes the issuing of an ILSM. A risk score is not created or used in the aforementioned manner in current known methods, manual or otherwise.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The term “well-understood, routine, and conventional” is to be applied to additional elements, not the abstract limitations of the claim. When applied as presented, the argument is that the limitations are novel and so should be considered eligible, but this is not the standard or the case. Judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form including:
U.S. Patent Application Publication 2016/0191473 to De Wasch (paragraph 14 and 112).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/Primary Examiner, Art Unit 3626